Gunter, Justice.
The appellant was indicted for having committed three armed robberies on three separate occasions against the same business establishment. Some time after the third robbery had been committed the owner of the business recognized the appellant as the party who had committed the armed robberies and he had him arrested. The appellant was indicted for all three crimes by a grand jury, he waived trial by jury and was tried by a judge of Fulton Superior Court, and was found guilty of all three crimes.
A motion for a new trial was filed on the general grounds and was overruled by the trial judge. The appeal here is from that judgment.
The appellant’s contention at his trial was that he did not commit the three armed robberies. The evidence on the issue of guilt was in conflict. In rendering his verdict the trial judge said: "And when I do weigh and evaluate the evidence in this case, I really felt at one time there might be some slight doubt in my mind about this defendant’s guilt, but after weighing and evaluating all of the evidence I just don’t have any reasonable doubt that this defendant is the man who committed these robberies. . .”
We have reviewed the transcript, and we find that there was ample evidence to support the verdict rendered in this case by the trial judge.

Judgment affirmed.


All the Justices concur.